﻿Mr. President, allow me first of all to congratulate you on your election as President of this General Assembly. We are well aware of your remarkable career, your experience and your wisdom, because several times in the past few years my country has had the honour and the pleasure of working and co-operating with you. We are therefore particularly happy that we shall be able to count on your wise counsel and your great knowledge in the exercise of your new duties. Your election also expresses the respect and consideration of the international community for your country, with which Portugal is linked by relations of friendship and solidarity which I am happy to reaffirm today.
3.	I should also like to express our gratitude and pay a tribute to your predecessor, Mr. Indalecio Lievano, who, in discharging his functions, once again displayed his qualities as a diplomat and statesman.
4.	I should like to mention now the memory of the President of the People's Republic of Angola, Agostinho Neto, whose recent and unexpected demise has impoverished Africa and the family of nations who use Portuguese as their main language. By paying a sincere tribute to him, I associate myself with the Angolan people in their loss. I am convinced that that people will continue the work of national consolidation which President Neto was carrying out with lucidity and determination,
5.	In addressing this Assembly I am acutely aware that this session is taking place on the threshold of the 1980s and that this is a very significant fact.
6.	Chronology may be viewed as a simple convention with dates and continuity, but there may also be a break in continuity. There may be landmarks which warn us of the new nature of things, of an irruption of unwritten history, of a future created by the action of men and of peoples.
7.	These stimulate us to think of new borders and of new methods to free us from the accumulated sediment of the ages.
8.	They are also an invitation to conceive of new, viable alternatives and courageously to choose those that serve all men and the human being in all his aspects.
9.	They are a challenge to non-conformity and imagination, since we have exhausted the policies deriving from the projection of a past already undergone in which questions and bewilderments in the face of the unknown take shape.
10.	With the 1980s, the future is all around us. The present, in which we are comfortably installed, is shaken. Questions are asked about past history and we are asked in our turn what we are going to do and what we are preparing for.
11.	The meeting with the 1980s is thus a decisive meeting, affording the opportunity of building a future for the whole of mankind.
12.	We must look at the agenda of the present session of the General Assembly in this context. It is true that the agenda deals with matters which have been discussed over many years. If we were not confronted with the grave situations with which the agenda deals, we could almost say that the General Assembly is somewhat complacent and is only concerned with ceremony and repetitive intentions and preoccupations year after year. But we know that this is not the case. On the one hand, the apparently dispassionate character of the items on the agenda reflects the modesty of our community in the face of the tragedy of our human condition and the enormous difficulties that face us in seeking to resolve them in a creative way. Behind every item on the agenda there are human realities—involving human beings, groups, and nations of the world—which go beyond the scope of the bureaucratic apparatus, which in all systems tends to neutralize that which is vibrant and alive. On the other hand, the General Assembly is now able in a radically new way to tackle old questions and problems which have been left behind by time.
13.	In the last few years facts and events have ac-cumulated and the General Assembly has constantly analysed them in the shape of resolutions which have been adopted. The question that we inevitably ask today is the following. Is the impact of the Organization as a free association of sovereign States which is the ultimate international political forum really felt only in the exponential increase of declarations, resolutions, conventions and institutional machinery for their implementation?
14.	We are deeply convinced that the cumulative efforts of the various past activities of the United Nations are translated today in a qualitative jump forward in the functioning of this system and, what is more important, in the awareness the world community has of its solidarity.
15.	The General Assembly, we believe, is able to function as a point of distillation of what has been done and a groping but already perceptible manifestation of world solidarity. For this to appear with utmost clarity, it is essential that the General Assembly be the point of convergence for the aspirations of the masses of the people throughout the world, the total awareness of the solidarity uniting men and the peoples, and the decisions which should inspire the political leaders in their activities in the service of peoples and peace among nations.
16.	As we are about to enter into the 1980s, I have tried in a few words to explain what seem to me to have been the lessons of the 1970s as they relate to the United Nations system. I deliberately leave out of account the many items on the agenda which would alone warrant a statement in a plenary meeting. My delegation will not fail to deal with these matters in the appropriate committees.
17.	I wish to pin-point, among others, the situation in Cyprus and in South-East Asia, the proposals to create nuclear-free zones in Africa, the Middle East and South Asia, the first steps towards the establishment of a new international order in the field of information, the convening of a world disarmament conference, and all questions dealing with the status of women, especially preparations for a world conference in 1980 within the framework of the United Nations Decade for Women, as well as the preparation of a convention on the elimination of discrimination against women.
18.	On this last point may I say that the obvious progress achieved in the world regarding the access of some women to key political positions should not make us lose sight of the fact that the vast majority of women are far from able to contribute, with full equality in rights and opportunities, to the creation of those new modes of life and society which the world so greatly needs.
19.	At the end of this decade we must view our adherence to the United Nations Charter not as a rigid and immutable—and therefore abstract and unrealistic— affirmation of principles but rather as a code of conduct enriched, in its interpretation, by the elements of the experience acquired in the 1970s.
20.	We consider that at each stage of the history of international relations, new types of rights and their corresponding duties as well as increasingly definite standards of behaviour take shape and give renewed vigour and a wider interpretation to the principles laid down in the Charter.
21.	In the 1970s the profound changes that have occurred in the social and economic order existing among nations as well as the unexpected nature of many conflicts have shown that the code of conduct laid down in the Charter indissolubly links all nations, large or small, powerful or weak, leading some to reconsider the weakness of their strength and others to measure the strength of their weakness.
22.	In this context the Declaration on Principles of International Law concerning Friendly Relations and Co-operation among States in accordance with the Charter of the United Nations, as well as the Charter of Economic Rights and Duties of States, are clear examples of the broadening of the code of conduct outlined in the Charter.
23.	The growing concern throughout the present system and the experience of the last few years, aimed at changing opposing positions into areas of common agreement conducive to negotiation through dialogue and mutual clarification, have gradually led to the re-placement of the tyranny of the vote by the wise practice of consensus. What is involved is a gradual movement from legal theory to the practice of solidarity.
24.	Through efforts at agreement the 1970s have, within the framework of the United Nations, left us with a clearer picture of what might be called political questions. Indeed, two fundamental components of this system are closely linked to the General Assembly, and both are concerned with political issues: the Security Council and the Economic and Social Council.
25.	The Security Council is the constitutional forum for assessing relations of force among the nations of the world, and for constantly renewed efforts to find peaceful solutions to important conflicts. It is easy to verify that the major issues raised in the Security Council—to which my country has the honour of belonging- concern not only the essentially political dimension of events but also the great world-wide problems of social injustice and the subhuman living conditions of a large part of mankind.
26.	At the same time, although the matters dealt with by the Economic and Social Council relate specifically to the economy, science, culture and information—in short, the social element, in its widest sense—they cannot be considered as non-political.
27.	General Assembly resolution 32/197 unequivocally requests the specialized agencies of the United Nations system immediately to implement the resolutions of the General Assembly.
28.	Economic, social and cultural problems have a political aspect which only the General Assembly has the competence to judge.
29.	The foregoing statements are not the result of a political interpretation of the United Nations system; or of an inadequate politicization of the entire system. Actually; the past decade has clearly confirmed that economic and political independence are very intimately and deeply linked.
30.	From the time that the raw-materials-producing countries became dramatically aware that their economic independence was the sole guarantee of their political independence to the time of the affirmation of the economic independence of countries which industrialization had seemed to make politically invulnerable, a profound change has taken place.
31.	The link between these two elements is so far- reaching that we can legitimately wonder about the basis of genuine independence today. Are we already at a stage of economic exchange which goes beyond the nation-State, perhaps reducing its political power? And if so, what safeguards can the nation-State find to ensure its own autonomy, freedom of choice and its options?
32.	Confronted with increasingly difficult situations, we are inundated with unfamiliar criteria and with aspirations from other climes. The great challenge before us is to free ourselves from the tangle of increasingly complex and even contradictory relations that the very term "world market" implies and that link States to one another politically, while affirming the autonomy of each people.
33.	What I have just stated is directly linked to another important legacy of the 1970s: it is the obvious political vacuum of science and technology when they do not serve development and do not contribute to good relations among people and to happiness.
34.	The real potential of these changes lies in the relationship between man and his natural and cultural environment, on the one hand, and the time and place in which he lives out his history, on the other. It is at that level that one may object to the imposition of a single model and instead create modes of cultural expression—that is to say, ways of living and of being, with the necessary strength to serve as incentives for more adequate technologies—as well as more flexible economic systems, and affirm a sovereignty that is both more rigorous and more tolerant.
35.	Such a development process is not, however, always compatible with the economic limitations often imposed from outside which sometimes even set the rate of inflation and unemployment, and even the rate of growth of a country's national wealth.
36.	Constraints of this type bring about, over large areas of the world or in peoples' lives, the irreversible adoption over a shorter or longer period of well-defined patterns of scientific, technical or commercial activities, and can prevent these activities from serving a particular people or a culture. They are, therefore, counter-productive to development. That is why one can say today that science and technology are often the Trojan horse of disguised domination.
37.	Science and technology can indeed serve as a vehicle for a certain way of thinking and a common language; but they can also give rise to a disintegration of the social fabric. For them to become the tools of true development, it is necessary to make scientific and technical activities less alienating, because, through an unrealistic concept of "pure science", they often develop outside the social movements and trends of the world of which they are a part.
38.	A strengthening of cultural values is today the necessary concomitant of any true national independence strategy not only to safeguard the legitimate sovereignty of every people but, above all, to defend a world community richer in its diversity and more able to contribute to the solution of problems through the contributions of all cultures and peoples.
39.	It is at that level that within the United Nations system one must envisage the systematic activity of its specialized agencies, especially UNESCO—with which I am personally associated as a member of its Executive Board.
40.	The development we are seeking for all peoples is an endogenous one. This does not mean development in closed conditions, in search of some mythical roots which might suddenly give rise to a new science and a new technology—not at all. There must be respect for the rate of growth of each region; there must be optimum production of raw materials and a better understanding of the relationship between mar and nature, between the present and past and future history. A society must also be able, in dynamic fashion, to come to grips with its own historical evolution through its own culture, technology and materials. In other words, each historical development must take its own original path,
41.	A clearer relationship has emerged at the end of this decade between the rights of individuals and of peoples: the rights of individuals are the foundation of the internal order of States; they relate to human freedom and to fundamental guarantees of human rights, to objective information and to the ability to enjoy cultural ties and participate in their creation. They relate, above all, to the opportunity given to every individual to forge his own destiny, to write his own history, express his thoughts and make his personal contribution to the world. This is the essence of a dynamic culture—in other words, the right to be different and to express that difference; the right to life as a fundamental right, and to the satisfaction of one's basic needs.
42.	These rights are not always or everywhere satisfied. They are linked to the rights of peoples.
43.	The inalienable right to sovereignty—as it has always been understood—is the right of a people to a territory, but also, and above all, to the natural resources and to the cultural legacy characterizing that people. It is the right of all peoples to devise a strategy for development and to define their political options and the dimensions thereof. It is the right of everyone not to be simply a subsidiary element which circumstances may link to more powerful forces but to be considered a full international partner.
44.	Otherwise, the efforts of those who in any society work and struggle for a better future, which for them is a cherished dream, but who see themselves only as pawns in a game of chess—of which they do not know the rules and which can have no effect on them, can only be futile. 
45.	It is in this context that we see the complete illogicality of the arms race. In a world in disarray, disarmament raises questions of mere survival rather than questions of a moral order.
46.	Let us be clear. There is no development strategy for the 1980s that could be compatible with the present policy of continuation of the arms race. In these circumstances, either the greater part of the financial, scientific and technical resources are "diverted" to the solution of problems of development or the balance of the new world order will be only mythical. Disarmament also cannot be viewed as a pious wish which by itself would prevent the unleashing of a world war.
47.	In our days the arms race itself gives rise to war. Since the Second World War more than 125 wars have broken out in the world, directly affecting more than 60 countries and indirectly, more than 80. We must state that these localized wars have only perpetuated a system wherein recourse to violence has become a permanent element.
48.	That is why Portugal, while scrupulously respecting its alliances, is in favour of and will always defend all efforts towards global and controlled disarmament.
49.	Of course, we recognize the complexity and the difficulty of disarmament negotiations; nor do we forget the legitimate right of States to ensure their security. However, we proclaim again the moral imperative, which is at the same time pragmatic, that there must be created a spirit and a machinery which could replace the latent hostility which today is rampant in many parts of the world by a climate of confidence and mutual respect. Only thus shall we be able to place at the service of human progress the large portion of technical and financial resources now devoted to the arms industry.
50.	In this context, my country is happy to welcome the negotiations held within the Strategic Arms Limitation Talks [SALT] between the United States and the Soviet Union, the continuation and broadening of which could be an important step towards true international détente. In the same way, Portugal attaches particular importance to initiatives aimed at the establishment of regional security systems, such as the Conference on Security and Co-operation in Europe, which have been encouraged by the United Nations.
51.	The growing awareness of the increased complexity of the struggle for human rights—the rights of all peoples—compels us to say a few words at this time about our particular concern over the situation in the Middle East.
52.	Linked by history and culture with the peoples of that area, my country has on many occasions stressed the need to find a comprehensive, just and lasting solution which would guarantee to all the States of that area the right to live in peace within recognized and respected boundaries, which would lead to the withdrawal of Israel from the territories occupied since 1967, as well as to the dismantling of the settlements which Israel has created, and which would finally give concrete expression to the legitimate national rights of the Palestinian people, unjustly broken up by a Diaspora so often accompanied by bloodshed, persecution and despair.
53.	Portugal, which presides over the Security Council Committee dealing with the Israeli settlements in occupied Arab territories, would like to stress here the growing concern and the determination with which the Palestinian people are fighting for the recognition of their inalienable right to create a homeland in which they can live freely so that an end may be put to their present condition, a condition that is intolerable to the conscience of the international community.
54.	Among the various tasks of the United Nations to ensure the effective exercise of the fundamental rights of peoples, decolonization and the defence of the right of self-determination have occupied an increasingly important place and have revealed the potential of the United Nations for moral intervention. Yet some colonial situations continue to exist threatening international stability and challenging the conscience of nations.
55.	Such is the situation in southern Africa, where in Namibia and Zimbabwe there are still illegal political systems which not only prevent the respective peoples from freely exercising the right to self-determination but also are the root-causes of attacks, which must be condemned, against neighbouring countries with which we are linked by close ties of solidarity.
56.	The Portuguese Government hopes that the diplomatic efforts undertaken within the United Nations to put an end to the illegal occupation of Namibia will soon lead the Territory to independence, with complete respect for its unity and territorial integrity and the freely expressed will of all its political forces.
57.	We have known, through our own painful experience in comparable circumstances, the dramatic negative cycle of political intransigence, and we entertain the hope that the present London Constitutional Conference will find a formula capable of restoring legality, equitably defending the various legitimate interests involved and restoring to the people of Zimbabwe the right freely to express their will without unjust domination on the part of internal minorities.
58.	Another negative aspect of the existing situation in the area has been made evident in the system of apartheid, whose continued existence has again been proved to us by the establishment of a new Bantustan which, significantly, has been recognized only by its creators.
59.	Portugal, whose people have always rejected any form of racial discrimination, firmly reiterates its condemnation of this political and social practice which is an insult to the universal conscience and an obstacle to the progress of mankind.
60.	Another people that of East Timor, which is directly linked by historical ties to my country, continues to see its legitimate right to self-determination rejected. Despite several condemnations in the United Nations, despite resolutions adopted by this General Assembly and by the Security Council, the people of East Timor have not so far been able effectively to exercise this right, and Portugal, as the administering Power, has not been able alone to change the unjust situation created in that Territory. Therefore we direct an appeal to the international conscience so that conditions may be rapidly created allowing for a progressive normalization of the life of the peoples of East Timor.
61.	Together with the recognition of the fundamental rights of peoples, in their various forms, there is an imperative that becomes clearer every day: that of creating and strengthening the right to express, equitably and legally, the actual independence of nations concerning the use and defence of their ecological factors and the physical resources of mankind.
62.	The inclusion in a future convention on the law of the sea of principles such as the common heritage of mankind" and of a system of exploitation of an important maritime zone on the basis of that principle, and the search for legal solutions aimed at a more equitable redistribution on a global or regional scale of natural biological or other resources are significant and important precedents for the future of standards which will have to govern international relations as well as a positive step forward towards the installation of a new world order. It was in that spirit that the Portuguese Government proposed that Lisbon become head- quarters of one of the institutions provided for by the future convention, since my Government wishes to do all in its power to contribute by all means available to it to the establishment of a more just maritime order.
63.	What we have said about the 1970s enables us to view with hope the next decade of the 1980s. As far as we are concerned, we believe that the great task for these coming years is the establishment of anew international order which would transcend the purely economic and political dimension and also encompass the social, cultural and information fields. This would not be simply a more or less technocratic reorganization of the system of trade and economic exchanges among nations. At that level, it would be an urgent matter to discover bold and imaginative approaches and to transform structures in such a way as to integrate the factors which have been left aside while the ideology of industrialism was dominant.
64.	On two counts, such attitudes and transformations seem necessary.
65.	First, we must discover new models for post- industrialized societies. Contrary to some ideas, which may seem generous in the short run but are rather Malthusian in long-range terms, we believe that the specific contribution of wealthy and highly industrialized countries is indispensable today to the evolution of humanity. Just as the steam engine led to a new understanding of the phenomena of energy and work, by the same token we should today, not necessarily discover something new, but conceive of a new model of social and cultural relations, and preserve the most important discoveries of the industrial era.
66.	Such a model presupposes the abandonment of institutionalized selfishness, and a deliberate search for social and cultural objectives which might be on a different level from that of mere economic growth,
67.	We are deeply convinced that this is a vital contribution that the rich countries can make to the world at the present stage of civilization. Some movements, even though they may seem marginal today, whether in the field of technology—in particular in that of energy— or in the field of human relations, and especially in the feminist movement, already point in that direction. We must lay stress on human and social discoveries, over and above those of science and technology.
68.	The change of attitude which the new international economic order assumes on the part of poor countries is just as radical and as demanding. We shall have to look for a greater capacity to engage in dialogue, not without firmness in the defence of just positions. We must choose a sound pragmatism, which would not be limited at the outset by verbal radicalism behind which, very often, we conceal our impotence. We must, above all, rediscover the fact that a more just order does not depend solely upon toleration, understanding, and "concessions" which the rich make to the poor, and which every poor country wishes in its own way to obtain for itself. On the contrary, this order must be predicated upon the clarity of our intentions and upon the conquests and achievements we have made in our own lands.
69.	We shall have lost any capacity for dialogue within the international community if, when speaking of a new and more just international order, we are at the same time building a more unjust internal order.
70.	We can state here and now that the expression "world solidarity" which is used so often translates as the expression of a new sensitivity towards international co-operation, and implies a new type of relations between peoples and nations.
71.	It is high time to put an end to the injustice involved in not making good use of the enormous creative capacities of so many peoples who, having lived for so long at a bare subsistence level, are still far from being able to take advantage of the legacy of intellectual, scientific and technological knowledge of mankind.
72.	To move towards human development, peace, security, and economic justice, we cannot forget the difficult objective reality which, in its various guises, forms part of the concrete and divided world of today. Nor can we fail to note that the community of nations is still very far in spirit, in practice and even in intent from the goal of genuine goodwill. But while excessive idealism is out of place here, we think none the less that there is a wide field for a convergence of interests and profits which might, in a climate of flexibility and free exchange, make it possible to begin to translate into reality legitimate aspirations for a more just and better structured international life. And it is precisely this decisive task which the present era seems to impose upon the United Nations. Avoiding isolation and radicalism, it will have to set up a machinery for meeting and for discussion; it will have to perfect the systems and the principles which can give it structure and tangible force; it will have to concert political wills and make them more dynamic, which would make progress possible; and it will have to proceed to the critical examination of present or future models of development.
73.	Thus the United Nations must take up the challenge of this new era; otherwise it will play out its role on the sidelines and will find itself incapable of carrying out its historic task, which today demands of nations their utmost lucidity and wisdom.
74.	Although it is difficult to find a consensus it is not impossible because—as we all know—the alternative is neither morally clear nor reassuring. This is why the awareness of the need for a new international order- political, economic, social and cultural—although it is only beginning, is gaining ground. Although its aim is still far away, almost Utopian, we must not abandon it or give it up. Other battles have been started by this Organization—like decolonization—which at the beginning seemed impossible or senseless, and hardly more than a wager for the future.
75.	What is at stake is not just a change in our way of life, nor just a new pragmatism in the relations between peoples and countries, nor even a simple strategy for international survival. What is at stake is above all the imperative need for all of us together, with patience and brotherliness and in the light of our condition as human beings, to shape the moral image which is so lacking in relations between nations.
76.	It is in that image that we shall then find the profile of the man of the new era, who will be able to justify the hope that human civilization will enter into a new era.
77.	It is therefore impossible to speak in world terms without explicitly speaking of man in the singular. It is he who is the alpha and omega of all development, of any cultural act and of any political concept. The guarantee of the freedom of each man is no longer a limited problem, but a world one.
78.	I come from a poor and small country which, since 25 April 1974, has indissolubly linked the freedom of each Portuguese citizen to active solidarity with all the peoples of the world.
79.	The centuries when Portugal experienced this solidarity beyond the seas and the continents are lost in time. Today the ambiguities of history are left behind and my country lives its daily life in its own place and time, and it is there that it tries out and builds its part of the new world solidarity which is still being formed. It is therefore not surprising that one of its contemporary poets should thus express metaphorically the links which bind the Portuguese people to the rest of man-kind. Allow me, in conclusion, to read the following poem as a testimony of our feelings:
"The sun illuminates my village from several different angles. A new angle brings a new idea, other degrees bring other reasons. For the men of my village are numbered in hundreds of millions. My village is the whole world. The whole world belongs to me. That is where I meet and mingle with people from everywhere for I belong to the whole world."
